

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 21st day of January, 2014 by and among LCP OREGON HOLDINGS, LLC, a Delaware
limited liability company (“Seller”), and ARC TERMINALS HOLDINGS LLC, a Delaware
limited liability company (“Buyer”).  Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Willbridge Facility
PSA (as defined below).
 
RECITALS
 
A           Seller is a party to that certain Purchase and Sale Agreement, dated
as of October 17, 2013 (the “Willbridge Facility PSA”), with Paramount of
Oregon, LLC (“Paramount Oregon”), pursuant to which Seller has agreed, subject
to specified terms and conditions, to purchase (i) a terminal facility located
in Portland, Oregon, (the “Willbridge Facility”) and (ii) certain other assets,
contracts, and rights relating to the Willbridge Facility (the “Ancillary
Assets”).
 
B.           On January 14, 2014, CorEnergy Infrastructure Trust, Inc., a
Maryland corporation (“CORR”), and Lightfoot Capital Partners, L.P., a Delaware
limited partnership (“Lightfoot”), entered into a Membership Interest Purchase
Agreement, pursuant to which CORR has agreed, subject to specified terms and
conditions, to purchase the membership interests of Seller from Lightfoot, such
purchase to occur immediately prior to the closing of the transactions
contemplated by the Willbridge Facility PSA (the “Willbridge Facility Closing”).
 
C.           On the date hereof, Seller and Buyer have entered into a Lease (the
“Willbridge Facility Lease”), pursuant to which the Seller has agreed, subject
to specified terms and conditions, to lease the Willbridge Facility and
appurtenant rights (as defined with more particularity in the Willbridge
Facility Lease, the “Willbridge Leasehold Estate”) to Arc Lessee, with the
Willbridge Facility Lease to commence immediately after the Willbridge Facility
Closing.
 
D.           Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of the Ancillary Assets not included in the Willbridge Leasehold
Estate (the “Willbridge Purchased Assets”), and Buyer agrees to assume from
Seller, the Willbridge Assumed Liabilities (as defined below), in each case
subject to and in accordance with the terms and conditions of this Agreement,
with such sale, purchase, assignment, and assumption to occur immediately after
the Willbridge Facility Closing.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:
 
1.           Sale and Transfer of Willbridge Purchased Assets.  Subject to the
terms and conditions set forth in this Agreement, at the Closing (as defined
below), Seller shall sell,
 

 
 
 

--------------------------------------------------------------------------------

 

transfer, convey, grant, and assign to Buyer, and Buyer shall purchase and
receive, all right, title, and interest of Seller in and to the Willbridge
Purchased Assets, including the following:
 
(a)           The contracts and agreements described in Schedule 1(a) attached
hereto;
 
(b)           The vehicles listed on Schedule 3 of the Willbridge Facility PSA
(the “Vehicles”), and the additional personal property described in Schedule
1(b) attached hereto;
 
(c)           To the extent transferable, the licenses, permits (including all
permit transfer applications), and other forms of similar governmental consents
required to be held by Buyer to operate the Willbridge Facility as contemplated
by the Willbridge Facility Lease, including the licenses, permits, and consents
listed in Schedule 1(c) attached hereto (the “Permits”);
 
(d)           The Inventory, if any; and all revenues and credits associated
with the Willbridge Purchased Assets to which Seller is entitled under Section
3.3 of the Willbridge Facility PSA.
 
2.           Assumption of Willbridge Assumed Liabilities.  Subject to the terms
and conditions set forth in this Agreement, at the Closing (as defined below),
Buyer shall assume from Seller, the following liabilities, obligations, and
responsibilities of Seller (the “Willbridge Assumed Liabilities”):
 
(a)           All liabilities and obligations arising under or in connection
with the Willbridge Purchased Assets to the extent not covered by any
contractual indemnity arrangements for which Seller is the beneficiary; and
 
(b)           The following liabilities, obligations, and responsibilities of
Seller under the Willbridge Facility PSA:
 
(i)           All liabilities, obligations, and responsibilities for charges,
expenses, and costs for which Seller is responsible under Section 3.3 of the
Willbridge Facility PSA;
 
(ii)           All liabilities, obligations, and responsibilities of Seller
under Article 5 of the Willbridge Facility PSA (relating to employee matters);
 
(iii)           All liabilities, obligations, and responsibilities of Seller
under Section 8.12 of the Willbridge Facility PSA (relating to Seller Tank
Inventory);
 
(iv)           All liabilities, obligations, and responsibilities for (i)
transfer taxes payable by Seller under Section 11.2 of the Willbridge Facility
PSA, (ii) Excise Taxes payable by Seller under Section 11.3 of the Willbridge
Facility PSA and arising from the transactions contemplated by the Willbridge
Facility PSA, and (iii) Property Taxes for which Seller is responsible under
Section 11.4 of the Willbridge Facility PSA; and
 

 
 
 
2

--------------------------------------------------------------------------------

 

(v)           All indemnification obligations under Article 12 of the Willbridge
Facility PSA for indemnity claims made (i) pursuant to Section 12.1(b)(i) of the
Willbridge Facility PSA or (ii) pursuant to Section 12.1(b)(ii) or Section
12.1(b)(iii) of the Willbridge Facility PSA (in the case of this clause (ii), to
the extent arising from any breach by Buyer under this Agreement or the
Willbridge Facility Lease).
 
For clarity, the parties agree that, (x) as between Buyer and Seller, Buyer
shall be solely liable and responsible for the Willbridge Assumed Liabilities
(irrespective of whether Paramount Oregon or any other relevant party has
acknowledged or consented to Buyer’s assumption thereof), and (y) accordingly,
Buyer shall indemnify Seller in full against any and all damages, liabilities,
losses, costs, or expenses in respect of or attributable to any Willbridge
Assumed Liabilities, whether incurred directly by Buyer or resulting from any
claim by Paramount Oregon or any other party; provided, however, that Buyer
shall have no obligation for any of the Willbridge Assumed Liabilities that
arise (i) after the termination of the Willbridge Facility Lease as a result of
or arising from the ownership or operation of the Willbridge Facility or the
Willbridge Ancillary Assets after the termination of the Willbridge Facility
Lease, unless Buyer or one of its affiliates purchases the Willbridge Facility
upon the termination of the Willbridge Facility Lease (in which case, between
Buyer and Seller, Buyer shall be liable and responsible for such Willbridge
Assumed Liabilities); or (ii) with respect to the Willbridge Assumed Liabilities
described in Section 2(b)(v) above, as a result of a breach of a covenant of
Seller under the Willbridge Facility PSA as a result of any actions taken by
Seller after the Closing Date.  If Seller receives any written notice regarding
an environmental claim, Seller shall timely make a claim to the indemnifying
party under any contractual indemnity arrangement acquired under the Willbridge
Facility PSA and shall deliver copies of all such notices and claims to
Buyer.  Seller shall include Buyer in all discussions and negotiations with any
parties involved in such contractual indemnity arrangements.
 
3.           Purchase Price.
 
(a)           The purchase price for the Willbridge Purchased Assets shall be
One Hundred Sixteen Thousand Dollars ($116,000) (the “Purchase Price”).   At the
Closing, Buyer shall pay the Purchase Price to Seller by wire transfer of
immediately available funds to an account specified by Buyer.
 
(b)           The parties agree to allocate the Purchase Price among the
Willbridge Purchased Assets in accordance with Section 1060 of the Internal
Revenue Code of 1986, as amended, and applicable Treasury
Regulations.  Consistent with the purchase price allocation process contemplated
by Section 3.2 of the Willbridge Facility PSA, Seller shall prepare and deliver
to Buyer a copy of an allocation of the Purchase Price among the Willbridge
Facility Assets within ninety (90) days after the Closing Date, based on, to the
extent applicable, the third-party appraisals on the basis of which the purchase
price allocation was prepared under the Willbridge Facility PSA.  No party shall
file any Tax Return which is inconsistent with such allocation.  The parties
hereto shall promptly inform one another of any challenge by any Governmental
Authority to any allocation made pursuant to this Section 3(b) and agree to
consult with and keep one another
 

 
 
3

--------------------------------------------------------------------------------

 

informed with respect to the state of, and any discussion, proposal, or
submission with respect to, such challenge.
 
4.           Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place immediately after the Willbridge
Facility Closing.  The day on which the Closing occurs is referred to herein as
the “Closing Date.”  The Closing shall take place at the offices of Husch
Blackwell LLP in Kansas City, Missouri, or at such other place as the parties
agree.
 
5.           Representations and Warranties of Seller. Seller hereby represents
and warrants to Buyer, as of the date hereof and as of the Closing Date, as
follows:
 
(a)           Authority; Execution and Delivery; Enforceability.  Seller is a
limited liability company duly organized and in good standing under the laws of
the States of Delaware and Oregon.  Seller has all requisite power and authority
to execute, deliver, and perform its obligations under this Agreement.  The
execution, delivery, and performance by Seller under this Agreement have been
duly authorized by all necessary action on the party of Seller.  Seller has duly
executed and delivered this Agreement, and this Agreement constitutes the legal,
valid, and binding obligation of Seller, enforceable against Seller in
accordance with its terms (subject to applicable legal and equitable
limitations).
 
(b)           Disclaimer.  Except as otherwise set forth in this Agreement,
Seller expressly disclaims any representations or warranties of any kind or
nature, whether express or implied, as to the title, condition, value, quality,
validity, or effectiveness of the Willbridge Purchased Assets, or any particular
Willbridge Purchased Asset, and Seller SPECIFICALLY DISCLAIMS ANY REPRESENTATION
OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY, OR FITNESS FOR ANY
PARTICULAR PURPOSE WITH RESPECT TO THE WILLBRIDGE PURCHASED ASSETS OR ANY PART
THEREOF, OR AS TO WORKMANSHIP THEREOF, OR AS TO THE ABSENCE OF ANY DEFECTS
THEREIN, WHETHER LATENT OR PATENT, IT BEING UNDERSTOOD THAT THE WILLBRIDGE
FACILITY ASSETS ARE BEING ACQUIRED “AS IS, WHERE IS” ON THE CLOSING DATE, AND IN
THEIR PRESENT CONDITION, WITH ALL FAULTS, AND THAT BUYER SHALL RELY SOLELY ON
ITS OWN EXAMINATION AND INVESTIGATION THEREOF.
 
6.           Representations and Warranties of Buyer.  Buyer hereby represents
and warrants to Seller, as of the date hereof and as of the Closing Date, as
follows:
 
(a)           Authority; Execution and Delivery; Enforceability.  Buyer is a
limited liability company duly organized and in good standing under the laws of
the State of Delaware.  Buyer has all requisite power and authority to execute,
deliver, and perform its obligations under this Agreement.  The execution,
delivery, and performance by Buyer under this Agreement have been duly
authorized by all necessary action on the part of Buyer.  Buyer has duly
executed and delivered this Agreement, and this Agreement constitutes the legal,
valid, and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms (subject to applicable legal and equitable limitations).
 

 
 
4

--------------------------------------------------------------------------------

 

(b)           No Conflicts.  Except as set forth in Schedule 6(b) (the “Required
Consents”), no authorization, consent, notice, registration, or filing with any
governmental, regulatory, administrative, judicial entity or authority or any
other person or entity is required for or in connection with the execution,
delivery, and performance of this Agreement by Buyer, and Buyer is not subject
to any legal, regulatory, administrative, judicial, contractual, equitable or
other prohibition, restriction, limitation, or impediment of any nature
whatsoever relating to or in respect of the execution, delivery, or performance
of this Agreement by Buyer.
 
(c)           No Proceedings.  Buyer is not a party to any action, suit, claim,
litigation, investigation, or other proceeding relating to this Agreement (or
the transactions contemplated hereby).  To Buyer’s knowledge, no such action,
suit, claim, litigation, investigation, or other proceeding is threatened.
 
(d)           Buyer’s Due Diligence.  Buyer is a sophisticated party, and Buyer
has conducted to its satisfaction a full due diligence investigation of the
Willbridge Purchased Assets and the Willbridge Assumed Liabilities.
 
(e)           Financial Capability.  As of the date hereof Buyer has, and at the
Closing Buyer will have, sufficient funds available to pay the Purchase Price.
 
7.           Covenants.  In addition to other covenants of the parties in this
Agreement, the parties agree as follows:
 
(a)           Transfer Taxes.  Buyer agrees to pay any transfer taxes, charges,
or fees payable with respect to the sale and transfer of the Willbridge
Purchased Assets pursuant to this Agreement.
 
(b)           Transfer Instruments.  At the Closing, (i) Seller will duly sign
and deliver to Buyer a bill of sale, in form and substance reasonably acceptable
to Buyer, transferring and conveying the Willbridge Purchased Assets to Buyer,
and (ii) Buyer will duly sign and deliver to Seller an assumption instrument, in
form and substance reasonably acceptable to Seller, assuming the Willbridge
Assumed Liabilities.
 
(c)           Cooperation.  From and after the Closing, the parties agree to
cooperate to ensure that (i) Seller complies with its obligations under the
Willbridge Facility PSA and (ii) Buyer carries out its obligations in respect
of, and otherwise satisfies, the Willbridge Assumed Liabilities.
 
(d)           Consents.  Buyer and Seller shall cooperate and use commercially
reasonable efforts to obtain each Required Consent as soon as practicable after
the date hereof (if not obtained as of the date hereof); provided, however, that
neither party shall be required to make any payment to any Governmental
Authority or other third party or incur any other economic burden to obtain any
Required Consent (except that Buyer shall be required to pay any consideration,
and to assume any liability, specified as of the date hereof in the relevant
contract, agreement, permit, license, or other Willbridge Purchased Asset as a
condition to obtaining such Required Consent).  If any Required Consent is not
obtained by the Closing, the parties will continue to cooperate and use
commercially
 

 
 
5

--------------------------------------------------------------------------------

 

reasonable effort to obtain such Required Consent after the Closing, and until
such Required Consent is obtained, the parties will cooperate and use
commercially reasonable efforts (without either party being required to make any
payment to any Governmental Authority or other third party, or to act in
contravention of any contractual obligation or legal or regulatory requirement)
to enter into arrangements to provide Buyer the benefits and burdens of the
relevant contract, agreement, permit, license, or other Willbridge Purchased
Asset.  However, notwithstanding the foregoing provisions of this Section 7(d),
the obtaining of any Required Consent shall not be a condition precedent to
either party’s obligation to proceed with the Closing.
 
(e)           Permits.  Buyer shall be responsible for the payment of all
required fees, the making of all filings, and the taking of all other actions
necessary or appropriate to effect and register, record, or otherwise properly
confirm the transfer of the Permits to Buyer, including by identifying, as
appropriate, Seller as the owner of the Willbridge Facility.
 
(f)           Willbridge Pier Agreement.     At the written request of Seller
made at any time after the Closing, Buyer will use commercially reasonable
efforts to obtain Chevron’s consent to the re-assignment by Buyer to Seller of
the Willbridge Pier Agreement dated March 1, 2005, between ChevronTexaco
Products Company (“Chevron”) and Paramount of Oregon, as amended (the “Pier
Agreement”) , such that the Pier Agreement will be included in the Willbridge
Leasehold Estate.  If such consent is obtained, Buyer and Seller will execute
such documents as either party may reasonably request to confirm the addition of
the Pier Agreement to the Willbridge Leasehold Estate, with no increase in rent
under the Willbridge Facility Lease.  If such consent is not obtained within 90
days of such request, then at the written request of Seller, Buyer agrees to
promptly:
 
 (i)           form a wholly-owned, sole purpose subsidiary of Buyer (“Newco”),
the charter documents of which will (A) require the ownership interests of Newco
to be certificated, (B) grant Seller the right to appoint at least one member of
the board of directors or managers (or similar governing body) of Newco (the
“Seller Manager”), (C) prohibit Newco from holding any assets or liabilities
other than its rights and obligations under the Pier Agreement, (D) prohibit
Newco from issuing additional ownership interests, and (E) require the Seller
Manager’s approval for any (1) amendment to Newco’s charter documents, (2)
liquidation or dissolution event, (3) merger, consolidation, or other
combination transaction, (4) assignment by Newco of the Pier Agreement or any
rights or obligations thereunder, (5) termination of the Pier Agreement, or
amendment of the Pier Agreement in a way that would shorten its term, reduce
access to the pier thereunder, or change the nature or specifications of the
products that can be processed through the pier (such approval by Seller’s
Manager for purposes of this clause (i)(E)(5) not to be unreasonably withheld),
or (6) other action that would contravene Newco’s continuing existence for the
sole purpose of holding the Pier Agreement;
 
(ii)           assign the Pier Agreement to Newco;
 

 
 
 
6

--------------------------------------------------------------------------------

 

(iii)           pledge the ownership interests in Newco to Seller as security
for Buyer’s obligations under the Willbridge Facility Lease, such pledge to be
promptly perfected by the delivery by Buyer to Seller of the certificate(s)
representing such ownership interests; and
 
(iv)           sign and deliver to Seller an assignment instrument, assigning
all of the ownership interests in Newco to Seller, free and clear of any and all
encumbrances, with such assignment to become effective automatically upon the
expiration or termination of the Willbridge Facility Lease other than under
circumstances in which Seller acquires ownership of the Willbridge Leasehold
Estate upon such expiration or termination.
 
Buyer and Seller shall cooperate in good faith to draft all documents necessary
to implement the requirements of the immediately preceding sentence, and all
such documents shall be in form and substance reasonably acceptable to Buyer and
Seller.  Buyer agrees not to terminate the Pier Agreement, or to amend the Pier
Agreement in a way that would shorten its term, reduce access to the pier
thereunder, or change the nature or specifications of the products that can be
processed through the pier, without Seller’s prior written consent, not to be
unreasonably withheld.
 
(g)           Harbor Sublease Premises.  At the written request of Seller made
at any time after Closing, Buyer will use commercially reasonable efforts to
obtain a written agreement signed by Chevron U.S.A. Inc. to afford Seller the
right to use the “Sublease Premises” (as defined in that certain Portland Harbor
Sublease Agreement, dated March 1, 2005, between Chevron U.S.A. Inc. and
Paramount Petroleum Corporation (the “Sublease”)) on terms and conditions
substantially similar to the terms and conditions of the Sublease, including for
a term not shorter than the term of the Pier Agreement. 
 
8.           Miscellaneous.
 
(a)           Assignment.  This Agreement and all of the provisions hereof will
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, provided that neither this
Agreement nor any of the rights, interests, or obligations hereunder may be
assigned by either party without the prior written consent of the other
party.  Notwithstanding the foregoing, Buyer may, without the consent of Seller,
assign this Agreement and Buyer’s rights, interests, and obligations hereunder
to one or more of Buyer’s Affiliates; provided that, notwithstanding any such
assignment, Buyer shall not be released from its obligations hereunder.  Buyer
agrees to notify Seller promptly following any such assignment.
 
(b)            Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of New York without regard to the conflicts of laws provisions
thereof.  Each party hereby submits to the non-exclusive jurisdiction of the
United States District Court and the courts of the State of New York, in either
case sitting in the Borough of Manhattan for the purposes of all actions or
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  Each party irrevocably waives, to the fullest extent
 

 
 
 
7

--------------------------------------------------------------------------------

 

permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such action or proceeding brought in such a court has been brought in an
inconvenient forum.
 
(c)           WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(d)           Entire Agreement; Amendments.  This Agreement, together with the
Willbridge Facility Lease, contains the entire agreement and understanding
between the parties with respect to the subject matter hereof, and supersedes
all prior and contemporaneous agreements and understandings relating to such
subject matter.  This Agreement may not be modified or amended other than by an
agreement in writing signed by both parties.
 
(e)           Schedules.  All schedules hereto are deemed a part of this
Agreement and are incorporated herein and made a part hereof for all purposes.
 
(f)           Severability.  The provisions of this Agreement will be deemed
severable, and the invalidity or unenforceability of any provision in any
jurisdiction will, as to that jurisdiction, be ineffective only to the extent of
such invalidity or unenforceability, and will not affect the validity or
enforceability of that or any other provision in any other jurisdiction.  If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is invalid or unenforceable in any jurisdiction, (i) a suitable
and equitable provision will be substituted for the invalid or unenforceable
provision in order to carry out in that jurisdiction, so far as may be valid and
enforceable, the intent and purpose of the invalid or unenforceable provision,
and (ii) the remainder of this Agreement, and the application of that provision
to other persons or circumstances or in other jurisdictions, will not be
affected.
 
(g)           Waiver.  Any waiver by any party of any breach of this Agreement
by any other party, or of any condition under this Agreement, must be in
writing, and shall not be construed as or constitute a waiver of any subsequent
breach or any other condition.
 
(h)           Specific Performance.  In the event of any default under this
Agreement, or any breach of any of the terms, conditions and provisions of this
Agreement, the party who is thereby aggrieved will have the right of specific
performance and injunctive relief giving effect to its rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies will be cumulative.  The parties agree
that any such default or breach would cause irreparable injury, that the
remedies at law for any such default or breach, including monetary damages,
would be inadequate compensation for any loss, and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived.
 

 
 
8

--------------------------------------------------------------------------------

 

(i)           Further Assurances.  Each party will take such action as the other
party may reasonably request to carry out or perfect the transactions
contemplated by this Agreement, including such actions as may be required to
obtain titles to the Vehicles in Buyer’s name.
 
(j)           Execution and Delivery. This Agreement may be executed in one or
more counterparts, all of which will be considered one and the same
agreement.  This Agreement may be delivered by the electronic exchange, receipt
confirmed, of executed signature pages (e.g., by fax transmission or email), and
any printed or copied version of any signature page so delivered will have the
same force and effect as an originally executed version of such signature page.
 
(k)           Headings.  The captions and headings in this Agreement are for
convenience of reference only and shall not be utilized in construing or
interpreting this Agreement.
 
(l)           Construction.  This Agreement will be construed as the joint and
equal work product of each party and will not be construed more or less
favorably on account of its preparation or drafting.  In this Agreement, (i) the
word “including” means “including without limitation” and (ii) words such as
“herein,” “hereof,” “hereby,” and “hereunder” refer to this Agreement as a whole
and not to any particular section or subsection.
 
 
[signature page follows]
 

 
 
 
9

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
 

 
BUYER:
 
Arc Terminals Holdings LLC
         
 
By:
/s/ John Blanchard       Name: John Blanchard       Title: President          

 
 
 
 

 
SELLER:


LCP Oregon Holdings, LLC
         
 
By:
/s/ David J. Schulte       Name: David J. Schulte       Title: President    

 
 
 
 





[Signature Page - Asset Purchase Agreement]





 
 

--------------------------------------------------------------------------------

 

Schedule 1(a)


Contracts and Agreements


 
1.
Terminal Service Agreement by and between Chevron Products Company and Paramount
Petroleum Corporation, dated as of July 12, 2013.



 
2.
Willbridge Pier Agreement dated March 1, 2005, by and between Chevron Texaco
Products Company and Paramount of Oregon, Inc., as amended.



 
3.
Direxx Energy Agency Agreement between Cost Management Services, Inc. (successor
in interest to Direxx Energy, Inc.), and Paramount Petroleum Corporation, for
Supply of Natural Gas, dated August 4, 2008, as amended on December 18, 2012.



 
4.
Willbridge Aviation Fuel Tank Usage Agreement (Tank 71) dated March 1, 2005,
between Chevron Texaco Products and Paramount of Oregon, Inc.



 
5.
Lease Agreement dated September 9, 2008, Xerox and Paramount Petroleum
Corporation.



 
6.
Bylaws of the Clean Rivers Cooperative.



 
7.
Agreement for Storage of Private Railcars dated March 1, 2005, by and between
BNSF Railway Company and Paramount Petroleum Corporation.



 
8.
Switching Contract dated March 6, 2007, between The Burlington Northern and
Santa Fe Railway Company and Paramount Petroleum, as amended to date.

 

 
 
 
 
 

--------------------------------------------------------------------------------

 

Schedule 1(b)


Personal Property




1.
Vehicles



Make
VIN #
FORD/BOOM TRUCK
F70HVJA8576
FORD/BOOM TRUCK
1FDPF82H8CVA27948
CHEVROLET/1500 PICK-UP
1GCDC14Z8LZ235947
CHEVROLET/2500 PICK-UP
1GCGC24K1NE111986
JOHN DEERE GATOR 6x4 (Diesel)
Serial # WOW6X4D001868
JOHN DEERE GATOR 4x2 (Gas)
Serial # WOO4X2040476
YALE FORKLIFT                      Model # GLP050VX
Serial# B875V02740G





2.           Other Personal Property


1 computer projector, Infocus


1 DVD/VCR


1 25" TV, Samsung


Group of lab equipment


Group of office furniture and equipment


Group of machinery and equipment:
 
______________________________________
 

 
     ¹Paramount Oregon has acknowledged that each of the vehicles listed on
Schedule 1(b)(1) other than the Yale Forklift Model #GLP050VX are owned vehicles
and, as of the Closing Date, Paramount Oregon has been unable to locate copies
of title documents for such vehicles.  Paramount Oregon has agreed to cooperate
with the reasonable requests of Buyer after the Closing Date which related to
obtaining new title documentation for the owned vehicles.

 
    ² The Yale Forklift is leased by Paramount Oregon from Materials Handling
Group with a monthly payment of $464.90 per month.  Paramount Oregon has
acknowledged that a copy of the lease agreement for the Yale Forklift has not
been obtained prior to the Closing Date.  Paramount Oregon has agreed to
cooperate with the reasonable requests of Buyer after the Closing Date which are
required to transfer the lease agreement for the Yale Forklift from Paramount
Oregon to Buyer.
 



 
 
 

--------------------------------------------------------------------------------

 
 
 


 
·
drill press, Wilden

 
·
hydraulic press, Dake

 
·
hydraulic crane, WRC-3

 
·
company tools

 
·
specialty tools



Group of plant furniture and equipment

 
Group of office machines:


 
·
1 - time clock, hand punch

 
·
28 – desktops

 
·
6 – notebooks

 
·
5 - hand-built workstations

 
·
11 - non-domain computers

 
·
1 - Pelco DX8000 digital VR

 
·
1 - Silver Peak network unit

 
·
20 - inkjet printers

 
·
1 - Minolta 2300N color printer

 
·
1 - Hewlett Packard 2430N printer

 
·
4 - laser printers

 
·
3 - Xerox M20i, multifunction

 
·
1 - Xerox Workcenter 225 Pro

 
·
2 - Cisco Catalyst 2950 switches

 
·
1 - Cisco Catalyst 3550 switch



33 - hand-held radios and chargers

 
 
 

--------------------------------------------------------------------------------

 

Schedule 1(c)


Licenses and Permits


Oregon DEQ Title V Air Discharge Permit, #26-2025


Oregon DEQ General Stormwater Discharge Permit, 1200-Z


City of Portland Industrial Wastewater Discharge Permit, #419.002


FCC Radio Station License


Device License-Type E Scale License No. 00849, issued by Oregon Dept of
Agriculture


Boiler/Pressure Vessel Operating Permit No. 268, Vessel 268


Certificate of Inspection of Commercial Building Account NO. 5755-228


Fire Marshall’s Permit for Storage of Hazardous Materials Permit No 1240


Oil Spill Contingency Plan Certificate from Oregon Department of Environmental
Quality dated October 1, 2008, as amended to date.



 
 
 

--------------------------------------------------------------------------------

 

Schedule 6(b)


Required Consents


 
1.
Terminal Service Agreement by and between Chevron Products Company and Paramount
Petroleum Corporation, dated as of July 12, 2013.



 
2.
Willbridge Pier Agreement dated March 1, 2005, by and between Chevron Texaco
Products Company and Paramount of Oregon, Inc., as amended.



 
3.
Willbridge Aviation Fuel Tank Usage Agreement (Tank 71) dated March 1, 2005,
between Chevron Texaco Products and Paramount of Oregon, Inc.



 
4.
Agreement for Storage of Private Railcars dated March 1, 2005, by and between
BNSF Railway Company and Paramount Petroleum Corporation.



 
5.
Switching Contract dated March 6, 2007, between The Burlington Northern and
Santa Fe Railway Company and Paramount Petroleum, as amended to date.



 
6.
Consent to Assignment of the following Permits and Licenses:

Oregon DEQ Title V Air Discharge Permit, #26-2025
Oregon DEQ General Stormwater Discharge Permit, 1200-Z
City of Portland Industrial Wastewater Discharge Permit, #419.002














